Citation Nr: 0810167	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-30 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for thyroid carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
March 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in February 2008.  A transcript of that 
hearing is of record.


FINDING OF FACT

The veteran was not exposed to ionizing radiation during his 
period of active military service; thyroid carcinoma is not 
attributable to service.


CONCLUSION OF LAW

The veteran does not have thyroid carcinoma that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2006 and January 2008.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify any evidence or information he had 
pertaining to his claim.  The RO also provided a statement of 
the case (SOC) and a supplemental statement of the case 
(SSOC) reporting the results of its reviews of the issue and 
the text of the relevant portions of the VA regulations.  The 
veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), personnel records, private 
medical records, and requested information from the National 
Personnel Records Center (NPRC), and the Naval Dosimetry 
Center regarding exposure to ionizing radiation.  VA has no 
duty to inform or assist that was unmet.

Service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
tumors, if manifest to a compensable degree within a year 
after qualifying active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).  Service connection may also be granted 
for any injury or disease diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d). Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected, 
including thyroid cancer.  See 38 U.S.C.A. § 1112(c)(1), (2); 
38 C.F.R. § 3.309(d)(1), (2).  The term "radiation-exposed 
veteran" means a veteran who participated in a "radiation-
risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. 
§ 3.309(d)(3)(i).  The term "radiation-risk activity" means 
on-site participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki during the period beginning on August 6, 1945, 
and ending on July 1, 1946; internment as a prisoner of war 
of Japan during World War II resulting in an opportunity for 
exposure to radiation comparable to those occupying Hiroshima 
or Nagasaki; certain presence on the grounds of a gaseous 
diffusion plant located in Paducah, Kentucky, Portsmouth, 
Ohio, or the area identified as K25 at Oak Ridge, Tennessee; 
certain service on Amchitka Island, Alaska during certain 
underground nuclear tests; or service which, if performed as 
an employee of the Department of Energy, would qualify the 
individual for inclusion as a member of the "Special 
Exposure Cohort."  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. 
§ 3.309(d)(3)(ii).  On-site participation includes presence 
at a test site during an official operational period of an 
atmospheric nuclear test, or performance of official military 
duties in connection with ships, aircraft or other equipment 
used in direct support of the nuclear test.  38 C.F.R. § 
3.309(d)(3).

The provisions of 38 C.F.R. § 3.311(b)(2)(vii) (2007) define 
"radiogenic disease" as a disease that may be induced by 
ionizing radiation and includes thyroid cancer.  In all 
claims in which it is established that a radiogenic disease 
first became manifest after service and was not manifest to a 
compensable degree within any applicable presumptive period 
as specified in 38 C.F.R. §§ 3.307, 3.309, and it is 
contended that the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses.  38 
C.F.R. § 3.311(a)(1).  Dose data will be requested from the 
Department of Defense in claims based on participation in 
atmospheric nuclear testing and in claims based on 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan.  38 C.F.R. § 3.311(a)(2)(i)(ii).  In all 
other claims involving radiation exposure, a request will be 
made for any available records concerning the veteran's 
exposure to radiation.  These records normally include but 
may not be limited to the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), if maintained, 
service medical records, and other records which may contain 
information pertaining to the veteran's radiation.  38 C.F.R. 
§ 3.311(a)(2)(iii).  Section 3.311(b) provides for referral 
of claims for service connection for a disability due to 
exposure to ionizing radiation to the Under Secretary for 
Benefits when a veteran was exposed to ionizing radiation as 
a result of participation in atmospheric testing of nuclear 
weapons, the occupation of Hiroshima or Nagasaki, or other 
activities as claimed, and he subsequently develops a 
radiogenic disease within a specified time.  Id.

The United States Court of Veterans Appeals (Court) has held 
that service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, certain diseases shown to a compensable 
degree within a year of separation from service are presumed 
to have been incurred in or aggravated by service; as to 
radiation-exposed veterans, there are certain diseases, 
including this veteran's thyroid cancer, which may be 
presumptively service connected under 38 U.S.C.A. § 1112(c) 
if participation in an in-service radiation-risk activity is 
shown.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Second, service connection may be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
found in 38 C.F.R. § 3.311 if the condition at issue is a 
"radiogenic disease," and other conditions specified by 
regulation are met, such as an evidentiary showing of 
exposure to ionizing radiation.  See 38 C.F.R. § 3.311(b)(2), 
(4).  Third, direct service connection may be established 
under 38 C.F.R. § 3.303(d) by showing that the disease began 
during or was aggravated by service without regard to the 
statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994).  In other words, under Combee, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

The veteran alleges that he was exposed to a significant 
amount of radiation from September 1964 through March 1965, 
while attending the Naval School that was co-located with the 
Naval Nuclear School.  Further, the veteran also contends 
that he was exposed to ionizing radiation beginning in March 
1965 through November 1965, and April 1966 to March 1967 
while aboard naval ships serving as a radioman and performing 
duties in proximity to radar and microwave equipment.  In 
support of his contention, the veteran submitted a statement 
outlining his job duties as a radioman, including his 
responsibilities pertaining to communications equipment.  In 
this statement submitted in July 2006, the veteran stated 
that he was responsible for operation and preventive 
maintenance of ship-to-ship and ship-to-shore transmitters 
and receivers.  He stated that he routinely handled the 
radioactive electron tubes and was directly exposed to the 
tubes on a daily basis without any protective shielding 
during both operation and preventative maintenance 
procedures.  The veteran noted that he cleaned up many broken 
radioactive tubes, which put him at a high risk of exposure 
for inhalation of the radioactive material in the tubes.  The 
veteran also submitted a document explaining the duties of a 
radioman and pictures of a transmitter.  Additionally, the 
veteran submitted numerous other documents pertaining to 
health risks associated with exposure to radiation and a 
study relating to thyroid cancer and radiation exposure.  In 
this case, the personnel record contains a transfers and 
receipts document, which confirms that the veteran served as 
a radioman aboard the USS Albany and the USS Wright beginning 
in May 1965.  In addition, the veteran's DD 214 noted his 
specialty as a radioman, and noted that the related civilian 
occupation was a telegraphic-typewriter operator (clerical).

Despite the veteran's contention that he was exposed while at 
the Naval School and while serving as a radioman aboard two 
different ships, a February 2006 letter from the Naval 
Dosimetry Center shows that a review of the exposure registry 
by name, service number and social security number revealed 
no reports of occupational exposure to ionizing radiation 
pertaining to the veteran.  The report also noted that 
because the official exposure record was required to be 
maintained in the individual medical record, it would be 
prudent to review that record for potentially unreported 
exposure, and noted that copies of archived medical records 
could be requested from the National Personnel records 
center.  In this regard, the Board notes that the file 
contains a February 2006 response from the National Personnel 
Records Center (NPRC), noting that no records were found that 
confirmed radiation risk activity, including no record of a 
DD Form 1141 (record of occupational exposure to ionizing 
radiation).

Initially, regarding a direct service connection analysis, 
the Board notes that although the veteran is currently 
diagnosed with thyroid cancer, as documented by medical 
records from St. Francis Hospital, and progress notes from 
D.H., M.D. dated from January 2005 through December 2005, the 
service medical records are devoid of any complaints or 
treatment related to the thyroid, or symptoms that would be 
indicative of a thyroid disease process, and the veteran's 
entrance and discharge examinations showed a normal clinical 
evaluation for the endocrine system.  Further, thyroid cancer 
was not diagnosed until January 2005, over 30 years after 
discharge from active duty, and no medical evidence in the 
record attributes the veteran's currently diagnosed thyroid 
cancer to service, besides the medical opinions stating that 
the veteran was at an increased risk for thyroid cancer based 
on the self-reported history of radiation exposure during 
service, which will be discussed below.  As such, the Board 
finds that service connection on a direct basis is not 
warranted.

Turning to a presumptive service connection analysis, the 
Board notes that thyroid cancer is among the diseases listed 
at 38 C.F.R. § 3.309(d) that may be service connected if 
manifest in a radiation-exposed veteran.  In this regard, the 
Board points out that there is no evidence that the appellant 
participated in a "radiation risk activity" with exposure 
identified under 38 C.F.R. § 3.309, all of which involve 
either on-site participation in a test involving atmospheric 
detonation of a nuclear device, certain service at specified 
locations, or certain duties, none of which the veteran 
experienced.  

The veteran contends that his thyroid cancer is the direct 
result of exposure to ionizing radiation from his job duties 
in service.  He has not alleged participation in any 
"radiation-risk activity" as defined by § 3.309, and the 
record does not suggest his presence at any such location.  
Therefore, the presumption of 38 C.F.R. § 3.309(d) does not 
lead to an award of service connection.

VA has established special procedures to follow for those 
seeking compensation for diseases related to exposure to 
ionizing radiation in service that do not become manifest 
until after military service.  See 38 C.F.R. § 3.311.  The 
regulation provides that in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  38 C.F.R. § 3.311(a)(1).

This regulation (§ 3.311) establishes a series of 
chronological obligations.  Wandel v. West, 11 Vet. App. 200 
(1998).  First, there must be a showing that the veteran 
suffers from a radiogenic disease, which has been shown in 
this case.  38 C.F.R. § 3.311(b)(2).  Once a claimant has 
established a diagnosis of a radiogenic disease within the 
specified period, and claims that the disease is related to 
radiation exposure while in service, VA must then obtain a 
dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is 
determined by the dose assessment that the veteran was 
exposed to radiation, the RO is then required to refer the 
case to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b).

Here, the evidence shows that the veteran meets the initial 
criterion of having a radiogenic disease, and that it became 
manifest within the time period specified by regulation 
(thyroid cancer must manifest itself five years or more after 
exposure).  However, the veteran's service medical records do 
not contain a DD Form 1141, Record of Occupational Exposure 
to Ionizing Radiation, nor did the NPRC verify that he had 
any such exposure.  In addition, a February 2006 letter from 
the Naval Dosimetry Center stated that the branch was unable 
to locate any records of the veteran's exposure to ionizing 
radiation.  

The Board notes that in his February 2008 Board hearing, the 
veteran asserted that Dr. M. and Dr. H., both board certified 
internal medicine physicians and treating physicians of the 
veteran, attributed his current thyroid cancer to his in-
service radiation exposure.  In this regard, the Board notes 
that the file does contain a November 2005 letter, where Dr. 
H. stated that the veteran had additional risk factors for 
thyroid carcinoma which included occupational radiation 
exposure, noting that the veteran had informed him that he 
worked in rocket munitions when fulfilling his military 
obligation, and had significant radiation exposure while 
serving in the military.  Based on the information provided 
by the veteran, Dr. H. opined that the veteran's significant 
occupational radiation exposure in service had likely 
contributed to the risk of the veteran developing thyroid 
carcinoma.  Further, a June 2006 letter from Dr. H. stated 
that he had "reviewed the data concerning the veteran's 
military service as part of his medical history," and again 
noted that the veteran's history was notable for significant 
occupational exposure for ionizing radiation obtained during 
his navy enlistment, and commented that this exposure very 
likely contributed to the risk of the veteran developing 
thyroid carcinoma.  In addition, the file contains a December 
2005 letter from G.M., M.D., stating that the veteran 
reported to Dr. M. that he was in the Navy in the late 1960's 
and did have some exposure to radiation.  Based on this 
information, Dr. M. commented that this exposure certainly 
could have played a part in his development of carcinoma.

In this case, the Board does not dispute Dr. H.'s or Dr. M.'s 
medical opinions that large doses of radiation can lead to an 
increased risk of thyroid cancer.  Because of the 
relationship, thyroid cancer has been identified by 
regulation as one of the radiogenic diseases.  However, as 
documented by NPRC and the Naval Dosimetry Center, there is 
no evidence in the record to indicate that the veteran was 
exposed to ionizing radiation.  It is clear that in order to 
accept either physician's opinion as establishing a nexus 
between the veteran's period of service and his current 
thyroid cancer, exposure to radiation must be documented.  In 
this case, although Dr. M. stated that the veteran's exposure 
to radiation in service, "certainly could have played a 
part" in the development of his thyroid cancer, he was 
relying solely on a history of exposure to radiation provided 
by the veteran, and as noted above, exposure has not been 
verified by the service department.  Further, although Dr. H. 
also specifically stated that he had reviewed the data 
concerning his military service as part of his medical 
history, and opined that radiation exposure very likely 
contributed to the risk of the veteran developing thyroid 
carcinoma, Dr. H. did not provide a rationale for his 
opinion, or include an explanation as to what military 
records he had reviewed that led him to his conclusion.  
Again, if Dr. H. had thoroughly reviewed the available 
records, he would have discovered that there is simply no 
indication that the veteran was exposed to radiation.  As 
such, Dr. H.'s and Dr. M.'s opinions regarding a nexus 
between thyroid cancer and radiation exposure do not provide 
a nexus between the veteran's current thyroid cancer and his 
period of service because it is based on the inaccurate 
premise that the veteran was in fact exposed to radiation.

In sum, there is no probative evidence of record that 
supports the veteran's contentions of exposure to ionizing 
radiation.  Although the veteran believes he may have been 
exposed while performing duties in proximity to radar and 
microwave equipment, and additionally, while attending the 
Naval School, he provided no proof of such exposure other 
than his own speculation, and documents related to the 
subjects at hand, but not specifically to the veteran's 
circumstances, that because he was near the nuclear naval 
school, and worked around radar equipment, he must have been 
exposed.  Such speculation does not suffice.  The Board thus 
finds that because there is no evidence that the veteran was 
in fact exposed to ionizing radiation, referral to the Under 
Secretary for Benefits was not warranted, and the analysis 
under the special provisions of section 3.311 ends.  See 38 
C.F.R. § 3.311(f).

In summary, the record shows no exposure to ionizing 
radiation.  Thus, lacking evidence that the veteran was 
exposed to ionizing radiation in service, service connection 
is not warranted on this basis, nor is service connection 
warranted based on the presumption pertaining to chronic 
diseases, including tumors, because the veteran's thyroid 
cancer did not manifest itself to a compensable degree within 
a year after qualifying active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  


ORDER

Service connection for thyroid carcinoma is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


